                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

LIRIA S. RODRIGUEZ and CHRIS
BUILDING,

       Plaintiffs,

v.                                                    Case No: 6:18-cv-1840-Orl-41TBS

ATTORNEY GENERAL OF THE UNITED
STATES, SECRETARY, UNITED
STATES DEPARTMENT OF
HOMELAND SECURITY, DISTRICT
DIRECTOR SOUTHEAST REGION,
UNITED STATES CITIZENSHIP &
IMMIGRATION SERVICES,
JACKSONVILLE FIELD DIRECTOR, U.S.
CITIZENSHIP AND IMMIGRATION
SERVICES and DIRECTOR, FEDERAL
BUREAU OF INVESTIGATION,

       Defendants.


                                         ORDER

       Plaintiff seeks the entry of Clerk’s defaults against Defendants Jefferson Sessions,

sued in his official capacity as Attorney General of the United States; Kirstjen Nielsen,

sued in her official capacity as Secretary of the Department of Homeland Security; Kathy

Bananowski, sued in her official capacity as District Director, Southeast Region of the

United States Citizenship and Immigration Services; Lisa Bradley, sued in her official

capacity as Jacksonville Field Director of the United States Citizenship and Immigration

Services; and Christopher Wray, sued in his official capacity as Director of the Federal

Bureau of Investigation (Doc. 14).

       Service of process on United States agencies, officers and employees sued in

their official capacities is accomplished by serving the United States and also sending a
copy of the summons and of the complaint by registered or certified mail to the agency,

corporation, officer, or employee. FED. R. CIV. P. 4(i)(2). To serve the United States, a

party must:

               (A)(i) deliver a copy of the summons and of the complaint to
               the United States attorney for the district where the action is
               brought--or to an assistant United States attorney or clerical
               employee whom the United States attorney designates in a
               writing filed with the court clerk--or

               (ii) send a copy of each by registered or certified mail to the
               civil-process clerk at the United States attorney's office;

               (B) send a copy of each by registered or certified mail to the
               Attorney General of the United States at Washington, D.C.;
               and

               (C) if the action challenges an order of a nonparty agency or
               officer of the United States, send a copy of each by registered
               or certified mail to the agency or officer.

FED. R. CIV. P. 4(i)(1).

       Plaintiff has failed to show that any Defendant in this case has been served in the

manner specified in Rule 4. Accordingly, Plaintiff’s Motion for Clerk Default (Doc. 14) is

DENIED.

       This case was filed on October 29, 2018 (Doc. 1). It does not appear that any

Defendant has been served within 90 days as required by FED. R. CIV. P. 4(m). Now,

Plaintiffs are ordered to show cause in writing within 14 days why this case should not be

dismissed for failing to serve Defendants within the time permitted by Rule 4.

       DONE and ORDERED in Orlando, Florida on March 29, 2019.




                                              -2-
Copies furnished to:

      Counsel of Record
      Unrepresented Parties




                              -3-
